Title: Robert Bakewell to Thomas Jefferson, 23 December 1810
From: Bakewell, Robert
To: Jefferson, Thomas


          
            Sir
            No 36 St James’ Street London Decr 23. 1810
          
            In taking the liberty of requesting Your acceptance of my Book upon Wool I can with much sincerity assure you that my principal motive has been to acknowledge the high esteem & respect I feel for your public character and to express my gratitude for the pleasure I have experienced in contrasting the humane and enlightened policy of your late Government with the destructive and infatuated conduct of European Rulers—Amidst the gloomy and disgusting scenes of public folly and depravity which Europe every where presents the friend of humanity has some consolation in viewing across the Atlantic a column fixed on the basis of public freedom justice & wisdom around which the disappointed patriots and philosophers of England and France may collect and find safety. Perhaps I feel this more forcibly so having several much valued & respectable relatives already Citizens of your States—
           With my Book I have taken the farther liberty of sending you the proposals for an undertaking in which I am engaged: A mineralogical & statistical survey of Estates—To the Natural Historian of Virginia I need not state the probable advantages which may attend such a survey should the execution in some degree correspond with the intention. The surveying and drawing departments are chiefly executed by my Sons the Mineralogical and descriptive by myself— Amongst other references of respectability I can mention Dr Jas Edwd Smith the President of the Linnæan Society—
           Mineralogy has been greatly improved as a science of late years but I much doubt whether if the exclusive attachment to the study of external character which is the fashionable failing of the German School has not a tendency to lead from the more useful and  certain guidance of chemical experiment & analysis—
          
            Sir I have the honour to subscribe Myself most respectfully and with high esteem Your obedient Servant
            
 Robt Bakewell
          
        